Citation Nr: 1443454	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for fecal incontinence prior to June 26, 2013, and in excess of 60 percent from June 26, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1981 to December 1985; June 1989 to May 1990; and August 1990 to July 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manchester, New Hampshire, which granted service connection for fecal incontinence and assigned a 30 percent disability evaluation.  

In February 2013, the Veteran appeared at a hearing before a Veterans Law Judge who no longer is employed at the Board.  The Veteran, in an August 2013 letter, indicated that he did not desire another hearing and requested that the claim be decided based on the evidence of record.  

Following the February 2013 hearing, the Board remanded this matter for further development, to include a VA examination.  The directives of the Board remand were complied with. 

In a July 2013 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, increased the Veteran's disability evaluation from 30 to 60 percent and assigned an effective date of June 26, 2013, the date of the examination performed in conjunction with the directives of the May 2013 Board remand.  

As a result of the above actions, the Board has listed the issue as such on the title page of this decision.  

At the time of his February 2013 hearing, the Veteran withdrew the issue of entitlement to a higher disability evaluation for hemorrhoids.  In an August 2013 letter, the Veteran pointed to findings at the time of his June 2013 VA examination as support for a higher evaluation for his service-connected hemorrhoid disorder.  The Board accepts the Veteran's letter as a request for an increased disability evaluation.  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Impairment of sphincter control resulting in extensive leakage and fairly frequent involuntary bowel movements has been demonstrated throughout the entire appeal period; complete loss of sphincter control has not been demonstrated at any time.  


CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for fecal incontinence, and no more, have met from July 30, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.3, 4.7, 4.114, Diagnostic Codes 7332 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 51 03, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran's status has been substantiated. 

The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records and lay evidence, to include testimony of the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded several examinations as it relates to this issue.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and testimony at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Healed or slight impairment of sphincter control, without leakage, is rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Id.  Impairment of sphincter control with occasional involuntary bowel movements, necessitating wearing of pad, is rated 30 percent disabling.  Id. Impairment of sphincter control resulting in extensive leakage and fairly frequent involuntary bowel movements is rated 60 percent disabling.  Id. Complete loss of sphincter control is rated 100 percent disabling.  Id.

The Veteran maintains that the symptomatology associated with his fecal incontinence has warranted a 60 percent disability evaluation since the initial grant of service connection.  

A review of the record reveals that at the time of a December 2010 VA examination, the Veteran reported that he wore incontinent briefs as he had a bowel movement in the morning and was then incontinent of stool approximately three to four times per day.  The Veteran indicated that he changed his incontinent briefs two to three times per day.  He reported that he could feel when he was about to have a bowel movement but could not make it to the bathroom in time.  

Physical examination revealed a normal sphincter control.  The Veteran was noted  to be wearing a pull-up type diaper/undergarment.  The examiner indicated that the Veteran had to frequently move his bowels throughout the day and that he had small frequent stools throughout the day.  

In his May 2011 notice of disagreement, the Veteran indicated that he was incontinent of stool three to four times per day and that he wore incontinent briefs as a result of that.  He stated that he had to change his briefs three to four times per day because of involuntary movements.  

In his November 2011 substantive appeal, the Veteran reported having more than 4-6 involuntary bowel movements daily that required him to wear incontinence briefs.  

In a December 2011 VA outpatient treatment record, it was noted that the Veteran had anywhere from 4-6 episodes of fecal incontinence daily and that the cost of buying his attends was becoming a burden.  

At his February 2013 hearing, the Veteran reported having an average of six involuntary bowel movements per day.  He also stated that he had to change his undergarments six times per day.  The Veteran reported that it was having an impact on his daily life, including with his daughter and at work.  He stated that he had to be cognizant of where he could clean up if he had an incident.  The Veteran testified that his fecal incontinence had worsened since his last examination.  

In June 2013, the Veteran was afforded an additional VA examination.  At the time of the examination, a diagnosis of fecal incontinence was rendered.  The examiner noted that the Veteran had been having incontinence four to six times daily in 2011.  The Veteran currently reported having daily episodes of fecal leakage and incontinence, which would occur with passing gas and bending down.  He was noted to wear protective pads which were changed six times per day.  

Physical examination revealed that the Veteran had impairment of rectal sphincter control which caused leakage necessitated the wearing of a pad, extensive leakage, and fairly frequent involuntary bowel movements.  The examiner indicated that the Veteran's fecal incontinence caused him to make frequent trips to the bathroom and to be in close proximity to a bathroom.  The Veteran was noted to carry attends and moist perianal cleansing tissue at all times.  The examiner stated that the Veteran's fecal incontinence had worsened since the December 2010 VA examination.  He was noted to have frequent bowel movements related to his irritable colon condition and had frequent stools daily.  The Veteran used a bidet toilet for anal hygiene daily at night.  The Veteran reported fecal leakage on a daily basis and changing attends six times per day.  He carried disposable attends and cleansing cloths at all times and had leakage just prior to entering the room.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria necessary for a 60 percent evaluation have been met throughout the appeal period.  The Board finds that the Veteran's statements and objective findings made at the time of examinations and in treatment records demonstrate that the Veteran's symptoms more closely approximates that of extensive leakage and fairly frequent involuntary bowel movements.  The Veteran has reported and testified as to having 4 to 6 involuntary bowel movements per day necessitating the wearing of undergarments which he must change up to six times per day throughout the appeal period.  These findings have been noted on VA examinations and in VA treatment records.  Based upon these reports/notations, a 60 percent disability evaluation for fecal incontinence is warranted since July 30, 2010, the date of the initial grant of service connection.  

The weight of the evidence, lay and medical, does demonstrates that an evaluation in excess of 60 percent is not warranted as the Veteran has not been shown nor has he reported having complete loss of sphincter control.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the issue discussed above.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's fecal incontinence is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  During the entire increased rating period on appeal, the Veteran's service-connected fecal incontinence has manifested symptoms, including loose stools and incontinence.  Diagnostic Code 7332 specifically addresses fecal incontinence.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to his fecal incontinence; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran.  Moreover, the Veteran is currently employed.  

ORDER

A 60 percent evaluation, and no more, for fecal incontinence from July 30, 2010, is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


